Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5, 16-18, 20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. PG-Publication # 20180103428), in view of prior art of record, 3GPP TSG RAN WG1 #96, R1-1902846, hereinafter “Motorola”, and in view of Uchino et al. (U.S. PG-Publication # 2018/0351705).


       Consider claims 1 and 29, Jiang et al. clearly disclose a method for wireless communication at a user equipment (UE) (par. 92 (UE)), comprising:         
        receiving, from a base station, a control signal identifying resources allocated for an uplink transmission of data and a first power level associated with the uplink transmission, the first power level greater than a second power level configured for uplink transmissions (par. 94 (a base station may schedule a first UE for communication with the BS according to a first communications service type (e.g., eMBB) and may also schedule a second UE for communication with the BS according to a second communications service type (e.g., URLLC). In certain cases, both eMBB traffic and URLLC traffic may be scheduled at the same time using the same time-frequency resources. In this case, the base station may determine a power backoff value to be used for communication using the eMBB communication service type (e.g., during a same time when communicating using the URLLC communication service type). The power backoff value may indicate a reduction in transmission power that should be used when transmitting eMBB traffic/data. The base station may then communicate with the )); 
        determining, based at least in part on the control signal, a set of the allocated resources for which the UE is to transmit the uplink transmission according to the first power level (par. 94 (The power backoff value may indicate a reduction in transmission power that should be used when transmitting eMBB traffic/data. The base station may then communicate with the first UE using eMBB at a reduced transmission power while also communicating with the second UE using URLLC, for example, using the excess power not used for eMBB))); and
          However, Jiang et al. do not specifically disclose receiving, from a base station, a control signal identifying resources allocated for an uplink transmission of data and a first power level associated with the uplink transmission.
          In the same field of endeavor, Motorola et al. clearly show: 
          receiving, from a base station, a control signal identifying resources allocated for an uplink transmission of data and a first power level associated with the uplink transmission (section 2.2. 2nd paragraph (To achieve a high reliability, URLLC PUSCH transmission may be repeated multiple times e.g. via mini-slot repetition or multi-segment transmission via a single UL grant. Depending on when an eMBB PUSCH of another UE, with overlapping resources with those of the URLLC UE starts, boosting the URLLC UE’s transmission power…. in slots that URLLC and eMBB UEs do not overlap, there is no need for the URLLC UE to boost its transmission power); EN: It would be obvious UE receives resource allocation and power level)                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Jiang, and show receiving, from a base station, a control signal identifying resources allocated for an uplink transmission of data and a first power level associated with the uplink transmission, as taught by Motorola, so that uplink power control can be handled more efficiently.
           However, Jiang and Motorol. do not specifically disclose transmitting the uplink transmission of the data using a plurality of repetitions on the set of the allocated resources according to the first power.
          In the same field of endeavor, Uchino et al. clearly show: 
          transmitting the uplink transmission of the data using a plurality of repetitions on the set of the allocated resources according to the first power level (par. 79 (the UE 100 can be a terminal in which the number of times of transmission repetition (the repetition number) can be prescribed depending on the reception power level of the radio signal transmitted by the eNB 200)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Jiang, show receiving, from a base station, a control signal identifying resources allocated for an uplink transmission of data and a first power level associated with the uplink transmission, as taught by Motorola, and show  transmitting      
the uplink transmission of the data using a plurality of repetitions on the set of the allocated resources according to the first power level, as taught by Uchno, so that uplink power control can be handled more efficiently.





          Consider claims 16 and 30, they are being rejected for the same reason as set forth in claim 1, except the set of allocated resources overlapping at least in part the symbols on which the at least one second UE is to transmit the second data.
          In the same field of endeavor, Motorola et al. clearly show:
          the set of allocated resources overlapping at least in part the symbols on which the at least one second UE is to transmit the second data (2.2. 1st paragraph (An alternative scheme for inter UE multiplexing, can be boosting transmission power of URLLC UEs (in case of overlapping eMBB transmission of other UEs…. 2nd paragraph (To achieve a high reliability, URLLC PUSCH transmission may be repeated multiple times e.g. via mini-slot repetition or multi-segment transmission via a single UL grant. Depending on when an eMBB PUSCH of another UE, with overlapping resources with those of the URLLC UE starts, boosting the URLLC UE’s transmission power….))).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Jiang, and show the control information is error coded prior to transmission, as taught by Motorola, so that uplink power control can be handled more efficiently.



        Consider claim 2, and as applied to claim 1 above, 
                       claim 17, and as applied to claim 16 above,
Jiang et al. clearly disclose a method, further comprising: 
         determining, based at least in part on the control signal, a second set of the allocated resources for which the UE is to transmit the uplink transmission according to the second power level (par. 94 (The power backoff value may indicate a reduction in transmission power that should be used when transmitting eMBB traffic/data. The base station may then communicate with the first UE using eMBB at a reduced transmission power while also communicating with the second UE using URLLC, for example, using the excess power not used for eMBB))); and 
        transmitting the uplink transmission of the data on the second set of the allocated resources according to the second power level (par. 94 (The power backoff value may indicate a reduction in transmission power that should be used when transmitting eMBB traffic/data. The base station may then communicate with the first UE using eMBB at a reduced transmission power while also communicating with the second UE using URLLC, for example, using the excess power not used for eMBB))).



        Consider claim 3, and as applied to claim 1 above, 
                       claim 18, and as applied to claim 16 above,
Jiang et al. clearly disclose a method, wherein the control signal comprises a command for the UE to use the first power level for the set of the allocated resources (par. 96 (a base station may determine an appropriate power backoff value for eMBB and may transmit signaling to the eMBB UE indicating the power backoff value with information that semi-statically configures the UE to use the power backoff value. In some cases, this signaling may be transmitted to the UE via a radio resource control (RRC) message or in downlink control information (DCI)))). 



        Consider claim 5, and as applied to claim 1 above, 
                       claim 20, and as applied to claim 16 above,
a method, further comprising: 
        receiving, from the base station, an indication of the set of the allocated resources (par. 50 (a scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell….the scheduling entity may be responsible for scheduling, assigning, reconfiguring, and releasing resources for one or more subordinate entities)). 


 


        
         Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. PG-Publication # 20180103428), in view of prior art of record, 3GPP TSG RAN WG1 #96, R1-1902846, hereinafter “Motorola”, and Uchino et al. (U.S. PG-Publication # 2018/0351705), and in view of Yu et al. (U.S. PG-Publication # 2010/0110969). 


          Consider claim 4, and as applied to claim 1 above,
                         claim 19, and as applied to claim 16 above, 
Jiang et al. clearly disclose the method as described.
          However, Jiang et al. do not specifically disclose the set of the allocated resources correspond to the identified resources. 
          In the same field of endeavor, Islam et al. clearly show:                   
         wherein determining the set of the allocated resources comprises:
         identifying resources of the allocated resources that are within a first slot of a plurality of slots for the uplink transmission, wherein the set of the allocated resources correspond to the identified resources (Yu: fig. 1, par. 11 (receiving, at a first time slot, resource allocation information from a base station, and identifying a first hop MS data zone, receiving, at the first time slot, first hop MS data in the identified first hop MS data zone, and storing the received first hop MS data)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Jiang, and show the set of the allocated resources correspond to the identified resources, as taught by Yu, so that uplink power control can be handled more efficiently. 






         Claims 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. PG-Publication # 20180103428), in view of prior art of record, 3GPP TSG RAN WG1 #96, R1-1902846, hereinafter “Motorola”, and Uchino et al. (U.S. PG-Publication # 2018/0351705), and in view of Jeon et al. (U.S. PG-Publication # 2019/0075589).



          Consider claim 6, and as applied to claim 1 above,
                         claim 21, and as applied to claim 16 above, 
Jiang et al. clearly disclose the method as described.
         However, Jiang et al. do not specifically disclose a plurality of repetitions. 
          In the same field of endeavor, Jeon et al. clearly show:                   
        wherein determining the set of the allocated resources comprises: 
        identifying that the data is to be transmitted using a plurality of repetitions on the allocated resources, the plurality of repetitions comprising a first repetition and one or more subsequent repetitions (fig. 15, par. 272 (A base station 1502 may transmit, to a wireless device 1501, one or more messages 1503 comprising a GF configuration (e.g., Type 1). The one or more messages 1503 may comprise one or more values for K repetitions and/or one or more RV patterns (e.g., RV=a, RV=b,...RV=k))); and 
         determining the set of the allocated resources corresponding to symbols of the first repetition (par. 238 (a base station may support a K number of repetitions of the same transport block (TB) transmission over the configured grant radio resource pool until one or more conditions are met), par. 242 (The repetitions parameter K may be configured by one or more RRC messages or L1 activation signaling. A wireless device configured with the repetitions parameter K may transmit a transport block (TB) K times)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Jiang, and show a plurality of repetitions, as taught by Jeon, so that uplink power control can be handled more efficiently. 






          Consider claim 15, and as applied to claim 1 above, Jiang et al. clearly disclose the method as described.
          However, Jiang et al. do not specifically disclose the set of the allocated resources corresponds to all the resources allocated for the uplink transmission of data. 
          In the same field of endeavor, Jeon et al. clearly show:                   
         wherein the set of the allocated resources corresponds to all the resources allocated for the uplink transmission of data (fig. 15 (1503), par. 273 (Radio resources that the wireless device 1501 may use to transmit the one or more packets 1508 with the TTI_BUNDLE_SIZE number of repetitions 1509 may be GF radio resource indicated by the one or more message 1503)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Jiang, and show the set of the allocated resources corresponds to all the resources allocated for the uplink transmission of data, as taught by Jeon, so that uplink power control can be handled more efficiently.  
 






         Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. PG-Publication # 20180103428), in view of prior art of record, 3GPP TSG RAN WG1 #96, R1-1902846, hereinafter “Motorola”, and Uchino et al. (U.S. PG-Publication # 2018/0351705), and in view of Lee et al. (U.S. PG-Publication # 2019/0141750).


          Consider claim 8, and as applied to claim 1 above,
                         claim 23, and as applied to claim 16 above,
Jiang et al. clearly disclose the method as described.
         However, Jiang et al. do not specifically disclose receiving an indicator of one of a plurality of increased transmit power modes for the UE. 
         In the same field of endeavor, Lee et al. clearly show:                   
        receiving an indicator of one of a plurality of increased transmit power modes for the UE (par. 157 (the eNB transmits MCS/power level control information and timing advance information to each UE on the basis of a current UL resource state and timing information (S1640), par. 212(since a required contention-based information transmission success rate may vary depending on a service scenario (e.g., mMTC, URLLC, eMBB, eV2X, etc.), the capability of the contention zone may vary); EN: URLLC transmission can have a higher power level than eMBB). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Jiang, and show receiving an indicator of one of a plurality of increased transmit power modes for the UE, as taught by Lee, so that uplink power control can be handled more efficiently.




                                             Allowable Subject Matter

 	Claims 9-14 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




                                       Response to Amendment


            Applicant's arguments filed on 12/30/2013, with respect to claim 1, on pages 9-12 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Jiang does not teach or suggest “transmitting the uplink transmission of the data using a plurality of repetitions on the set of the allocated resources according to the first power level”. The Examiner has modified the response with a new reference which provides “transmitting the uplink transmission of the data using a plurality of repetitions on the set of the allocated resources according to the first power level”. See the above rejections of claim 1, for the relevant interpretation and citations found in Uchino, disclosing the missing limitation. 





Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 8, 2022